RESCRIPT
BLODGETT, J.
Heard on disal-lowance by the receiver of Miller Sons, Inc., of a claim filed by Frank H. Wildes for counsel fees.
For assignee: Edwards and Angelí.
For claimant: Frank H. Wildes.
The claim is in three parts: first, a claim for $200 for services performed prior to the receivership in connection with the action of C. A. Shaller vs. Miller Sons, Inc.; second, a claim for $150 for services in connection with the same suit after the receivership was in effect; third, a claim for $1800 for services in representing the respondent corporation in the receivership proceedings.
The first claim for $200 is allowed as a general unpreferred claim not entitled to priority over other general unpreferred claims.
The second claim for $150 is disallowed, there being no satisfactory proof of claimant's authority to act for the corporation or the receiver after the receivership.
The third claim for $1800 is disallowed on the ground that the claimant, Frank H. Wildes, contested the receivership proceedings and that at that time he was representing Miller .and certain other individual stockholders. In the opinion of the Court it is not proper for him to charge these services up against the receivership.